Citation Nr: 1604849	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for herniated disc, L5-S1 (disc disease), to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO denied the Veteran's claims for service connection for disc disease and for radiculopathy of the right lower extremity.  In January 2012, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) initial consideration.  38 C.F.R. § 20.1304 (2015).  However, as will be discussed in greater detail below, it appears that the AOJ failed to associate this new evidence with the Veteran's claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A review of the documents in VBMS reveals the April 2015 hearing transcript and an April 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  A review of the documents in Virtual VA reveals VA treatments records.  The remaining documents in these systems are either duplicative of the evidence contained in the paper file, or are irrelevant to the claims on appeal.

For the reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that during the July 2015 Board hearing, the Veteran raised the issue of entitlement to service connection for radiculopathy of the left lower extremity, but this matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran contends that he suffers from disc disease as a direct result of in-service injuries sustained while on active duty.  He alleges that, although he was diagnosed with a low back sprain upon discharge and was subsequently granted service connection for such in a March 2004 rating decision, that diagnosis was incorrect, and his lumbar spine disability upon discharge should have been characterized as disc disease.  See April 2015 Hearing Transcript, p. 5.  Alternatively, the Veteran has alleged that his disc disease is secondary to his service-connected low back strain.  

Furthermore, the Veteran alleges that he currently suffers from radiculopathy of the right lower extremity either as direct result of his military service, or as secondary to his service-connected lumbar spine disability.  See Transcript, p. 2.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In connection with his claim, in February 2011, the Veteran submitted a private opinion completed by Dr. J.G., who indicated that the Veteran was incorrectly diagnosed upon his discharge from active duty service in March 2004.  Dr. J.G. opined that, instead, the Veteran's should have been diagnosed with and service connected for lumbar disc disease.  Dr. J.G. indicated that the Veteran's first lumbar spine problems began in the military and continued thereafter.  Dr. J.G. reasoned that the Veteran had not been involved in any strenuous work since his discharge from service, nor had he suffered any trauma or injury to his back following service.  Although the private opinion indicated that the Veteran should have been diagnosed with disc disease upon discharge, it is unclear how Dr. J.G. arrived at that conclusion as he failed to explain what evidence in the record supported that conclusion.

Given the above, the RO arranged for the Veteran to undergo a VA examination to obtain information as to the appropriate diagnosis and etiology of the Veteran's lumbar spine disability in November 2011.  Upon examination, the Veteran was diagnosed with a lumbar strain, lumbar disc degeneration, L4-L5, and lumbar disc bulging, L4-L5.  The examiner also noted that the Veteran suffered from intervertebral disc syndrome.  After reviewing the Veteran's claims file, the examiner opined that his disc disease was less likely than not related to his military service.  The examiner reasoned that the Veteran's service treatment records were silent for any evidence of lumbar degenerative disc disease, and that the first evidence of discogenic disease was not until June 2007.  However, the examiner failed to address a March 2004 service treatment record discussing the Veteran's L5 vertebra, including a notation that he began to experience problems beginning in 2002.

The VA examiner also opined that the Veteran's disc disease was less likely than not secondary to his service-connected lumbar spine sprain.  The examiner reasoned that current medical evidence did not support the fact that having a low back sprain could cause disc disease.  However, the examiner did not address the issue of whether the Veteran's low back sprain aggravated his disc disease beyond its nature progression.  See Allen, 7 Vet. App. at 448 (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).

With regard to the Veteran's claim for service connection for radiculopathy of the right lower extremity, the VA examiner indicated that, based upon the results of a December 2008 electrodiagnostic study, the Veteran did not suffer from L5-S1 radiculopathy.  No further comment was provided.  However, subsequent VA treatment records reflect a diagnosis of lumbar radiculopathy, see May 2010 VA Primary Care Note, and the Veteran has consistently complained of pain radiating down his back into his lower extremities.  Finally, during his April 2015 hearing, the Veteran submitted what he alleged was a report of a nerve conduction study showing a diagnosis of lumbar radiculopathy of the lower extremities.

Notably, once VA provides a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Because of the medical evidence currently of record does not resolve all the questions raised in connection with the claims on appeal, the Board finds that further examination by an appropriate physician, to obtain all necessary clinical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly rationale-is needed to resolve these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79,  (2006).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As noted above, during the April 2015 Board hearing, the Veteran submitted additional evidence in support of his claim, including a February 2011 letter from Dr. J.G., a report of nerve conduction study, and a waiver of initial AOJ consideration of the evidence.  See April 2015 Hearing Transcript, Pg. 5, 7.  After careful review of the record, however, it does not appear that the Veteran's April 2015 submission was associated with the record.  As such, on remand, the AOJ should associate this evidence with the claims file.

As for VA records, the most recent VA treatment records associated with the Veteran's claims file are dated through November 30, 2011.  On remand, the AOJ should obtain from any facility updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the claims file the evidence submitted by the Veteran in connection with the April 2015 Board hearing, including the February 2011 letter from Dr. J.G, the report of a nerve conduction study, and the waiver of initial AOJ consideration of the evidence.  If necessary, contact the Veteran and his representative, and ask that they re-submit those documents.  

2.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since November 30, 2011.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his lumbar spine by  an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Lumbar Spine Disability - The examiner should identify all lumbar spine disability(ies) currently present or present shortly prior to, at the time, or during the pendency of the September 2011 claim, to include low back sprain (even if currently asymptomatic or resolved).  

Then, for diagnosed disc disease, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's military service; or, if not

(b) was caused, OR is aggravated (worsened beyond the natural progression) by the service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

If disc disease is diagnosed, in addressing the above, the examiner should specifically discuss whether such disability represents a progression of, or a more appropriate characterization for, the disability for which service connection was awarded.
	
Right Lower Extremity - The examiner should clearly indicate whether the Veteran currently suffers from  neurological impairment associated with the lumbar spine affecting the right lower extremity -particularly, radiculopathy of the right lower extremity.  

For each such identified neurological impairment , the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's military service; or, if not

(b) was caused, OR is aggravated (worsened beyond the natural progression) by his service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

If addressing the above, the examiner should clearly indicate whether the identified neurological impairment constitutes a separately neurological manifestation of the  service-connected lumbar spine disability.  T

In provided all requested findings/ opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of low back and right lower extremity symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

